DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to the drawings has been withdrawn.  
In view of Applicant’s remarks and the amendments to the claims, the rejections of record have been withdrawn.
Claims 1, 3, 5-9, 12-19 and 21 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Robert Cannuscio on March 17, 2021.

The application has been amended as follows: 




In Claim 1, line 19, “the tank” has been changed to read -- the pressurised tank --
In Claim 5, line 2, “the underside” has been changed to read -- an underside --
In Claim 6, line 2, “the underside” has been changed to read -- an underside --

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As presented in Applicant’s remarks filed December 2, 2020, the combination does not teach or suggest a closure device for releasing an additive liquid, with the closure device comprising: a cap member including a pressurized tank containing an additive liquid and having a bottom aperture therein, wherein the housing is adapted to engage with the neck of a container, and includes a plug member sealingly engageable with the bottom aperture, wherein the plug member includes a nozzle directed away from the pressurized tank; the pressurized tank having an interior volume and a cylindrical wall, the bottom aperture comprises an open end of the cylindrical wall portion and the plug member includes an annular channel adapted to sealingly engage with the open end of the cylindrical wall of the pressurized tank and the nozzle comprises one or more orifices provided in the annular channel; wherein the cap member and housing are arranged to permit movement of the cap member relative to the housing from a first armed  or closed position of the closure in which the plug member closes the bottom aperture to a second firing position of the closure device in which the plug member is at least partially withdrawn from the bottom aperture to provide a communication path in use from the tank through the nozzle to the main liquid compartment; and wherein the 
Additionally, while Smolko and Rappin teach gas permeable, substantially liquid impermeable apertures, the combination does not teach or suggest the combination of the bottom aperture, annular channel of the plug member with the nozzle of the plug member having orifices in the annular channel and the gas permeable substantially liquid impermeable apertures, as claimed.  Absent Applicant’s disclosure, there is not seen to be a reasonable teaching or suggestion to modify either Frutin ‘510 or Frutin ‘286 to include the combination of the above features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792